DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15, 18, 20-25 and 28 are cancelled. 
Claims 1-14, 16, 17, 19 and 26-27 are under examination. 

Priority
Priority to 14/795,670 filed 07/09/2015 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14, 16, 17, 19 and 26-27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-14, 16-17, 19 and 26-27 of copending Application No. 14/795,670 (‘670).  Although the conflicting claims are not identical, they are not patentably distinct from each other the co-pending claims are either species of the instant claims of have only minor differences encompassed by the instant generic claim. Instantly, the claims are broader in scope than those in ‘670 because they do not specifically require ECG data from a patient to be received and using the patient ECG data to determine time delays of electrical activation on the heart model.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14, 16, 17, 19, 21 and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A: Identification of an Abstract Idea
The claim(s) recite(s):
1. obtaining a patient specific three-dimensional model of the heart of the patient, the model including a mesh representing a surface of the myocardium and having a plurality of nodes, each associated with a value of time delay of electrical activation on a heart corresponding to said node. The instant step reads on a mathematical concept because a heart model represented by a mesh is a geometrical construction.
2. for each node of the three dimensional heart, defining the node as a reference node. This step reads on a mental step.

4. determining a measure for heart activation synchronicity for the entire heart based on the modified three dimensional model of the heart and determining a patient specific candidate location for implantation of the pacemaker. This step is drawn to mathematical concepts of solving equations for activation synchronicity and selecting a node (location) with a desired value for implantation on a real patient heart.
Examiner’s Schematic is provided below to illustrate the embodiment of claim 1, corresponding to:
 Obtaining a patient specific three model of the subject heart, including a mesh of nodes, each node associate with a time delay of electrical activation and for each node, defining the node as a reference node. The below schematic illustrates the recited steps for a sample of six nodes, a through f. The schematic includes coordinates [x, y, z] for each node because that is how a geometrical mesh could be represented in a calculation and stored in a database. 

    PNG
    media_image1.png
    460
    881
    media_image1.png
    Greyscale

The following Examiner’s Schematic is provided below to illustrate the embodiment of claim 1 reciting:
Using the time delays of the nodes in the three-dimensional model of the heart, determining a modified three-dimensional model of the heart in which each node of the plurality of nodes has associated therewith a value representative of a time delay of electrical activation at the corresponding location of the heart relative to a location on the heart corresponding to the reference node. Nodes a to f are now nodes a’ to f’ to indicate that they represent a modified three-dimensional model of the heart. Example values 30ms, 50ms, 60ms …90ms are time delay values associated with nodes a’ to f’ and correspond to the location on the heart, corresponding to the reference node.

    PNG
    media_image2.png
    522
    1218
    media_image2.png
    Greyscale

The next steps of determining a measure of heart activation synchronicity for the entire heart based on the modified three dimensional model of the heart and determining a patient specific candidate location for an implantation of a pacemaker read on performing mathematical calculations for Activation Synchronicity at each node on a mesh model (as illustrated above) followed by selecting the node implant location based on the results of the calculation at each node. 
The specification (page 4, lines 23-28) describes activation synchronicity as one of standard deviation (std) of the depolarization (dep) times of the heart; range in depolarization times; standard deviation of the Left Ventricle (LV) only; delay between stimulus and Septum activation; AV delay; W delay, etc. 
Therefore, the step (c) of determining heart activation synchronicity  can be performed using a mathematical relationship between measurement values and a formula describing the depolarization (i.e. shift in electric charge distribution) as a function of time.
The specification (page 4, lines 23-28) further describe that the area (i.e. nodes) with the lowest standard deviation of the depolarization times std(dep) can be the best 
It is noted that Poener et al. (Ultrasound in Med. and Biol., vol. 31 (2005) pages 1163-1172) also teach the mathematical equation relating dyssynchrony as a function of time delay (page 1165, col. 1) and as standard deviation (page 1166, col. 1).
Furthermore, the prior art evidences that models of a heart represented by a mesh of nodes are mathematical concepts. Knut-Andreas Lie et al. teach generic “complex grids” (page 299, col. 2, section “2.1 Grids”) having a node structure such as that instantly claimed.  Knut-Andreas Lie et al. teach that the “nodes structure is simple, it contains the number of nodes Nn and an Nn × d array of physical nodal coordinates in Rd. The cells structure contains the number of cells Nc, an array “cells.faces” giving the global faces connected to a given cell and an indirection map into “cells.faces” that gives the number of faces per cell. The “cells.faces” array has n f × 2 elements defined so that if cells.faces(i,1)==j, then global face cells.faces(i,2) is connected to global cell number j.”
Knut-Andreas Lie et al. teach the algorithm for creating a “mesh” of nodes (or grid) resulting in connected polygons using a list of coordinates for each position of a node (page 300, Figure 1). 
Knut-Andreas Lie et al. teach various surfaces represented by a mesh or nodes (Figures 2 and 3).
Deng et al. (Life System Modeling and Intelligent Computing (2010) pages 157-162) also teach tetrahedral meshing as a mathematical concept as applied to 
Limitations drawn to “electrical activation of the heart,” are also drawn to mathematical concepts and mathematical calculations. 
Hsiao et al. (Computers and Biomedical Research, vol. 33 (2000) pgs 23-42) teach a mesh model of a heart and torso for simulating depolarization and ECG estimation “in terms of clear and simple mathematical representations.” (Abstract and page 29, section (a), Equation 2). Hsiao et al. teach geometrical rules for constructing a mesh model (page 27-29, section “Constructing the Triangular Mesh Model”).
Poener et al. (Ultrasound in Med. and Biol., vol. 31 (2005) pages 1163-1172) teach a mathematical formula for determining heart synchronicity. See Poener et al. (page 1164-1165, section “Definition and calculations of synchronicity parameters”); specifically Poener et al. teach a mathematical equation for calculating a time delay value resulting from dyssynchrony (page 1164, col. 1).
The dependent recite limitations further limiting the abstract ideas recited in claims 1 and 26-27.
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."

Step 2A: Identification of a Practical Application
The claims are drawn to a resulting step of determining a patient specific candidate location for a pace maker electrode. This is a step of determining information about where to place an electrode, based on a mathematical model.
This judicial exceptions are not integrated into a practical application because the claims do not meet any of the following criteria:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Identification of Additional Elements and Significantly More
The claims recite implementation of a computer, a processing unit, and non-transitory computer readable medium which are the “additional elements” in the claims.

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 2/10/2021 have been fully considered but they are not persuasive. 
Applicants argue that the claim features characterize a “geometrical construction,” and therefore do not fall under enumerated types of mathematical concepts. 
In response, a “geometrical construction,” is a mathematical concept because geometry is math. All geometric shapes can be defined using mathematics, e.g. length of sides, angles between sides, coordinates and vectors indicating the directionality (i.e. dimensionality) of the sides. Also, a “mesh” is a type of graph that can be represented using an Adjacency Matrix, which is a mathematical concept, i.e. mathematical relationships and mathematical formulas.

Furthermore, Knut-Andreas Lie et al. teach generic “complex grids” (page 299, col. 2, section “2.1 Grids”) which are geometrical meshes and evidence how such a mesh can be easily represented using an array. 
Also, Examiner has provided an “Examiner’s Schematic” to illustrate how the limitations of claim 1, as recited, can be entirely performed by the human mind. Given a mesh of connected node positions, each step of at least claim 1 can be calculated and performed mentally and with equations for activation synchronicity, which would be a mathematical relationship between measurement values and a formula describing the depolarization (i.e. shift in electric charge distribution) as a function of time.
Applicants argue that the instant method provides a real world solution to a real world problem and that real world patients with heart conditions may benefit from cardiac resynchronization therapy (CRT).
In response, the “real world” solution which would be the cardiac resynchronization therapy is not reflected in the claims. The claims do not recite a practical application of the claimed abstract idea. A patient specific candidate location is determined but is not used in a practical application of for example implanting a pacemaker.
Applicants argue that the claimed method is “significantly more” because using the ordered combination of features (method steps) the determined location is improved, addressing the problem of finding the optimal pacing lead location.

A claim reciting a judicial exception is not directed to the judicial exception if it also recites additional elements demonstrating that the claim as a whole integrates the exception into a practical application. One way to demonstrate such integration is when the claimed invention improves the functioning of a computer or improves another technology or technical field. The application or use of the judicial exception in this manner meaningfully limits the claim by going beyond generally linking the use of the judicial exception to a particular technological environment, and thus transforms a claim into patent-eligible subject matter. Such claims are eligible at Step 2A because they are not "directed to" the recited judicial exception.
The claims do not recite a practical application of the judicial exceptions because merely determining a location for implanting a pacemaker can be performed as a mental step. That is part of the judicial exception. MPEP 2016.04(d) describes limitations that do not integrate the judicial exception into a practical application as including:
 Generally linking the use of a judicial exception to a particular technological environment or field of use, as discussed in.
	Currently, Applicants are linking the recited abstract ideas, i.e. geometrical mesh model and calculations of heart activation synchronicity, to technical field of cardiac therapy without actually applying their method in that field by way of a practical application which would reflect an improvement to technology.

	Additionally, Applicants have support for “additional elements” (to be evaluated under Step 2B) which may be non-routine and conventional, as disclosed in applicant’s specification (page 3):
The inventors have to date made progress in so called inverse computations where e.g. an activation sequence and/or other parameters of the heart are estimated from surface electrocardiograms. 
The inventors devised a Cardiac Isochrone Positioning System 5 (CIPS). CIPS is a non-invasive electrocardiographic imaging (ECGI) method and/or device able to determine the cardiac activation from a, e.g. twelve or more lead, electrocardiogram (ECG). The CIPS model integrates the ECG signals with an MRI or computed Tomography (CT) image derived model of the heart, lungs, and torso in order to compute the positions of cardiac 10 isochrones. Herein, isochrones refer to (virtual) lines drawn on a 3D heart surface model connecting points on this heart model at which the activation occurs or arrives at the same time. The combination of the 3D heart surface model and the isochrones provides a 3D model of activation timing of the heart, herein also referred to as cardiac activation model. 
An ECG is defined herein as any method that (preferably noninvasively) correlates actual electrical activity of the heart muscle to measured or derived (electrical activity) of the heart. In case of a classical electrocardiogram the differences in potential between electrodes on the body surface are correlated to the electrical activity of the heart. Derived 20 ECG’s can also be obtained in other ways (e.g. by measurement made by a so-called ICD (Implantable Cardioverter Defibrillator)). In order to obtain such a functional image an estimation of the electrical activity has to be provided.

Currently the claims do not recite using ECG signals in combination with MRI or Topography images, both of which are features that are not abstract ideas and could, add additional elements which in combination with the recited abstract idea, result in more than an abstract idea. Integrating ECG signals from a patient into a computerized simulation where the model is derived from MRI or CT images adds “additional 

Claim Rejections - 35 USC § 112-1st paragraph
	The rejection of claims 1-14, 16, 17, 19, 21 and 23-27 under 35 U.S.C. 112, first paragraph are withdrawn in view of Applicant’s amendments of 2/10/2021.
	

Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 1-14, 16, 17, 19, 21 and 23-27 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s 
amendments. The following rejection is necessitated by Applicant’s amendments.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 16, 17, 19, 26 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, lines 6-9, recites that each node has associated therewith “a value representative of a time delay of electrical activation of a location on the heart corresponding to said node relative to a location on the heart corresponding to an adjacent node of the plurality of nodes.” It is not clear what is meant by “relative to a location on the heart corresponding to an adjacent node of the plurality of nodes.” It is not clear what is being related by reciting “relative.” It appears that by “the heart,” Applicants are referring to the patient’s heart and not the model. Therefore, it is also not clear what is meant by “a location on the heart corresponding to an adjacent node of the plurality of nodes.” Clarification of the claimed limitations are needed.
Claim 1, step (b) recites “each node of the plurality of nodes has associated therewith a value representative of a time delay of electrical activation at the corresponding location on the heart relative to a location on the heart corresponding to the reference node.” The recitation of “the heart” is confusing and causes the claim to become unclear. If Applicants mean “the patient’s heart,” it is suggested that Applicants recite the “the patient’s heart” to distinguish between the heart model and the patient’s heart.
Claim 1, step (b) recites “relative to a location on the heart corresponding to the reference node.” It is understood that the time delays at the node are set so as to correspond to the time delays at that location on the patient’s heart. However, is it not clear what “relative to a location on the heart corresponding to the reference node” is intended to mean. Furthermore, it is not clear what role the reference node has in the claimed method.
Claim 1, step (c), last line, recites determining an implant location on the basis of “the respective measure for the heart activation synchronicity at each node.” There is lack of antecedent basis support for the limitation. Step (c) recites determining a measure for heart activation synchronicity for the entire heart based on the modified 
It is noted that claim 5 recites “the step (b) of determining the modified three-dimensional model of the heart.” This limitation is unclear and perhaps Applicants intended to recite “in step (b).”

Claim Rejections - 35 USC § 103
	The instant rejection is necessitated by Applicant’s amendments.	
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1-14, 16, 17, 19 and 26-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Romero et al. (Annals of Biomedical Engineering, vol. 38 (2010) .
Romero et al. teach whole heart computational models (page 1388, col. 2, par. 2)(i.e. patient specific three-dimensional data model of the heart) modeling electrical propagation in cardiac tissue including current injection points at certain sites of the geometries, including the myocardium (page 1389, col. 1, par. 1), as in claim 1.
Romero et al. teach a mesh model of the heart including tetrahedral meshes represented by nodes and edges for numerical simulations of velocity (page 1390, section “Volumetric Meshing”) and the biventrical mesh model (page 1389, col. 1, par. 4) and modeling the right and left ventricles (page 1389, col. 2, par. 3), as in claim 1.
 Romero et al. teach patient-specific modeling (page 1389, col. 2, par. 3).
Romero et al. teach calculating electrical impulse transmission by simulating a time delay function between a number of nodes to reproduce depolarization (page 1389, col. 1, par. 1). Romero et al. teach modeling local activation times of electrical activation (page 1392, col. 1, par. 1); Romero et al. teach seven pacing scenarios determined by different time delays between RV and LV (page 1391, col. 2, end of par. 1), i.e. using time delays of the nodes in the three-dimensional model of the heart, determining a modified three-dimensional model of the heart, as in claim 1.
Romero et al. teach modeling synchronicity between the walls of the heart using electrical activation (page 1392, col. 1, par. 3) and determining a marked delay indicating dyssynchrony in a region between the septal and LV lateral wall, and determining a treatment using lead placement at the site of longest delay (page 1395, col. 1, par. 1), i.e. selecting a patient specific candidate location for implantation based 
Romero et al. teach determining the onset of depolarization (page 1391, col. 2, par. 1), i.e. a rand in the depolarization time, as in claim 2.
Romero et al. teach modeling hypertrophic cardiomyopathy (HCM), a thickening of the ventricular (page 1389, col. 1, par. 2)(wherein it is known to those of skill in the art that with HCM the heart muscle develops scar tissue) , as in claim 12.
Romero et al. teach does not specifically teach determining time delays at nodes wherein the value corresponds to the time delay at that representative location on a patient heart, as in claim 1.
Villongco et al. teach combining a 3D anatomical model of the heart which is obtained from image data (i.e. a patient-specific-three-dimensional data model of the heart of a patient (par. 0016) and aligning the heart model to ECG data (i.e. a patient heart locations) so that the ECG data is aligned with the model (par. 0029), which makes obvious determining a modified three dimensional model of the heart where each node is associated with a value representative of value at the corresponding location on a patient heart, as in claim 1.
Villongco et al. teach simulating a “heart vector” as a function of three dimensional space and time (par. 0031); Villongco et al. teach stimulus sites that produce electrical activation pattern (par. 0039)
Villongco et al. teach calculating delay times between the septum and right ventricle (Table 3, 5th metric down)(i.e. determining time delays between two nodes)
scar).
Applying the KSR standard of obviousness to Romero et al. in view of Franzone et al. and Villongco et al.  would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the model and method of Romero et al. who teach heart model and calculating time delays in heart regions with the method of Villongco et al. who combining ECG data from a patient to a mesh model for a heart. Romero et al., and Villongco et al. both teach a mesh or node for modeling a heart. The claimed invention is therefore a combination of old elements wherein each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. KSR, 127 S.Ct. at 1740, 82 USPQ2d at 1396.

Suggestion for Examiner Interview
After having reviewed the Examples of claims deemed eligible and ineligible by the U.S. Court of Appeals for the Federal Circuit , should Applicants have further questions, they are advised to contact the Examiner at the below listed contact information in order to set up an interview. The interview may include the 101 Expert for the 1600's technology center.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowroneck can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Anna Skibinsky/
Primary Examiner, AU 1631